PER CURIAM.
This appeal reflects an unfortunately all too common convoluted child custody, support and visitation dispute between the divorced parents.
It would serve no useful purpose to outline all the movements and strategies of the parties in their efforts to best each other.
Based upon the appellate presentment we hold:
1. The trial court, pursuant to rule 1.610, Florida Rules of Civil Procedure, was justified in conducting the hearing on the former wife’s motion for return of the child and her motion for child pick-up, all without notice to the husband, because of the exigent emergency circumstances reflected in the record. We affirm as to these adjudications.
2. It was error for the trial court to conduct a hearing on the former wife’s motion for contempt and the former husband’s motion for change of custody, all without notice to the husband, because by that time the exigent circumstances had been eliminated. Such procedure deprived the husband of his due process rights of notice and the opportunity to have his day in court. See generally 26 Fla.Jur.2d Family Law § 746 (1981).
We reverse as to these matters and remand with instructions to grant a new hearing to the husband preceded by proper notice.
AFFIRMED in part; REVERSED in part and REMANDED.
ANSTEAD, WALDEN and STONE, JJ., concur.